internal_revenue_service number release date cc tege eb ec tl-n-2608-00 uilc date internal_revenue_service national_office field_service_advice memorandum for assistant chief_counsel employee_benefits from subject this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend employees company a company b company c company d company e date date date date dollar_figurek issue whether under the rules of sec_83 company d was entitled to deduct the compensation income recognized by employees when they sold their callable nonstatutory_options for company c shares to company c conclusion under the rules of sec_83 because company d was not the person for whom were performed the services it was not entitled to the deduction rather if the deduction was otherwise allowable under that section it was allowable only to company a or company b facts on date employees entered into employment agreements with company a and company b and were granted nonvested nonstatutory_options to purchase common shares of those companies the options had no readily_ascertainable_fair_market_value when they were granted and they became fully vested five years thereafter on date employees remained employees of companies a and b until date on that date companies c d and e acquired all of the shares of companies a and b and immediately merged companies a and b into company e company c was the parent_corporation of company d which was the parent_corporation of company e on that same day employees exchanged their vested company a and company b options for vested nonstatutory_options to acquire shares of company c none of the options for company c shares had a readily_ascertainable_fair_market_value when they were granted some of the options for company c shares were callable by company c two days after date company c exercised its calls and paid employees dollar_figurek for their callable company c options for company d’s taxable_year ending date its taxable_year during which employees’ relevant calendar taxable_year ended it reported a dollar_figurek compensation expense deduction attributable to employees’ sale of their callable options to company c discussion under sec_83 of the code if in_connection_with_the_performance_of_services property is transferred to any person other than the service_recipient the excess of the fair_market_value of the property determined on the first day that the transferee's rights in the property are not subject_to a substantial_risk_of_forfeiture over the amount_paid for the property is included in the service provider's gross_income for the taxable_year which includes that day sec_83 provides that sec_83 does not apply to the transfer of an option without a readily_ascertainable_fair_market_value however under sec_1_83-7 sec_83 does apply to such an option at the time that it is exercised sold or otherwise_disposed_of if the option is exercised sec_83 and b apply to the transfer of property pursuant to the exercise if the option is sold or otherwise_disposed_of in an arm's length transaction sec_83 and b apply to the transfer of money or other_property received in the same manner as they would have applied to the transfer of property pursuant to an exercise of the option under sec_83 the service_recipient is allowed a compensation expense deduction under sec_162 of the code for the amount included in the service provider’s gross_income under sec_83 under the general timing rule_of sec_83 the deduction is allowed for the service recipient’s taxable_year in which or with which ends the service provider's taxable_year in which the amount is included in gross_income sec_1_83-6 of the regulations provides an exception to that rule in cases where the property transferred is substantially_vested upon transfer the deduction is allowed to the service_recipient under its normal method_of_accounting however in no event is a deduction allowed under sec_83 to the extent that the transfer of property constitutes a capital_expenditure an item of deferred expense or an amount properly includible in the value of inventory_items in the case of a capital_expenditure for example the basis of the property to which the expenditure relates is increased at the same time and to the same extent as any amount includible in the service provider's gross_income in respect of such transfer thus for example no deduction is allowed to a corporation in respect of a transfer of its stock to a promoter upon its organization notwithstanding that such promoter must include the value of the stock in gross_income in accordance with the rules under sec_83 see sec_1_83-6 of the regulations in revrul_73_146 1973_1_cb_61 a target_corporation paid its employees to cancel their outstanding_stock options for target shares the cancellations and payments occurred before the acquiring_corporation purchased all of the target’s outstanding shares the question considered was whether the amount_paid to cancel the options was a deductible expense arising out of a pre- acquisition compensation obligation or whether it was an expense that had to be capitalized as a cost of the stock purchase this revenue_ruling holds that the amount_paid to cancel the options was deductible as a pre-existing_obligation thus as required under sec_83 of the code and sec_1_83-7 of the regulations because employees’ options for company a and company b shares were not subject_to taxation under sec_83 when they were granted sec_83 and sec_83 applied to the consideration received by employees upon their disposition of those options consequently because what employees received for surrender of their options was in relevant part callable nonstatutory_options for company c shares that had no readily_ascertainable_fair_market_value when they were granted the options for company c shares were also not subject_to taxation under sec_83 at that time accordingly for their taxable_year in which company c exercised its calls on their options employees were required to recognize compensation income equal to the excess of the amount_paid to them by company c over the amount if any paid_by them for their company a company b and company c options applying the rules of sec_83 of the code and sec_1_83-6 of the regulations we conclude that because company a and company b were the only service recipients with respect to the options in question only those companies were entitled to deduct the amounts includible in employees’ gross incomes as a result of company c’s call of the options here because the property received by employees for disposition of their options was the nonforfeitable cash paid_by company c sec_1_83-6’s exception to sec_83’s general timing rule for deductions applied accordingly to the extent that the compensation paid was otherwise deductible companies a and b were entitled to deduct it using their normal methods_of_accounting under sec_1_83-6 of the regulations the service_recipient is denied a deduction to the extent that the transfer of property constitutes a capital_expenditure here although the compensation paid_by company c to employees was a capital_expenditure by that company company a’s and company b’s compensation liabilities that were discharged thereby existed prior to the merger in this regard revrul_73_146 holds that amounts paid to satisfy a corporation’s compensation obligations existing before a reorganization are deductible and need not be capitalized as an expense of the reorganization thus because we have concluded that the relevant facts of the instant case are not materially distinguishable from the facts in revrul_73_146 we have also concluded that application of the rules of sec_1_83-6 does not result in disallowance of company a’s and company b’s deduction of the amounts in question here companies c d and e determined the price that they were willing to pay for company a’s and company b’s shares and employees’ options on the basis of estimating all of the targets’ items of income and expense at the time of closing of the acquisition the result was that the amount of cash that the shareholders of company a and company b received for their shares was diminished by the amount of those companies’ liabilities that were assumed by the purchasing companies thus the shareholders of companies a and b received less cash for their shares than they would have received if before the reorganization either companies a and b had repurchased employees’ options or employees had exercised their options viewed in this light company e’s payments to employees were from the standpoint of companies c d and e tantamount to stock acquisition costs we note here that although company d has similarly concluded that it was not a service_recipient with respect to the options in question it offers an alternative rationale for its entitlement to the deduction when company a and company b liquidated into company e in a sec_332 transaction company e became their successors under sec_381 and sec_1_381_c_4_-1 as such company e was properly entitled to take the deduction with respect to the callable options we are not suggesting that company e is entitled to the deduction due to its being the service_recipient of the services with respect to which the callable options were issued but instead that company e is entitled to the deduction due to its stepping in the shoes by operation of sec_332 liquidation of each of company a and company b - the entities that were the service recipients with respect to which the callable options were issued accordingly as discussed between representatives of our offices we have forwarded your request for assistance to the office of the associate chief_counsel corporate for their consideration of the efficacy of company c’s alternative position in this regard the materials submitted by your office indicate that the extended statute for this case expires on date and we have since learned that the revenue_agent intends to obtain an additional extension from the taxpayer if you have any questions about this memorandum please feel free to call norm paul at alan tawshunsky assistant chief_counsel by charles t deliee chief executive compensation branch office of the division counsel associate chief_counsel tax exempt and government entities
